                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


SEA LA VIE, LLC,

      Plaintiff,

v.                                              Case No. 3:18-cv-641-J-32PDB

CAPTAIN CURT W. FISHER,

      Defendant.




                                    ORDER

      This case is before the Court on Plaintiff Sea La Vie, LLC’s Amended

Motion for Default Judgment (Doc. 12). On July 26, 2019, the assigned United

States Magistrate Judge issued a Report and Recommendation (Doc. 17)

recommending that the motion be granted, and that the Clerk should enter final

judgment in favor of Plaintiff and against Defendant Captain Curt W. Fisher

and close the file. No party has filed an objection to the Report and

Recommendation, and the time in which to do so has passed. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 17), it is hereby

      ORDERED:
        1.   The Report and Recommendation of the Magistrate Judge (Doc. 17)

is ADOPTED as the opinion of the Court.

        2.   Plaintiff Sea La Vie, LLC’s Amended Motion for Default Judgment

(Doc. 12) is GRANTED.

        3.   The Clerk shall enter final judgment for Plaintiff Sea La Vie, LLC,

and against Defendant Captain Curt Fisher in the amount of $95,941 and then

close the case.

        DONE AND ORDERED in Jacksonville, Florida the 19th day of August,

2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

sej
Copies to:

Honorable Patricia D. Barksdale
United States Magistrate Judge

Counsel of record




                                       2
